Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment of claims 1, 8-9, 11 and 14-15 filed on 02/04/2021, acknowledged.
Claims 1-24 are pending.
Claims 2, 17-24, are cancelled, therefore
Claims 1, 3-16 have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 

Examiner’s Response to Amendment/Remarks
35 U.S.C. § 103
7.	Applicant is of the opinion that “...Smith is only concerned with homomorphic encryption schemes. For example, Smith discloses the use of additive homomorphic encryption to encrypt ad statistics for advertisements viewed on consumer devices. (See Smith, 12:25-49). Smith also discloses that it is possible to create a cipher text that is the combination of two encrypted cipher texts without knowledge of the text. And further disclose that Smith is silent about trans-cyphering usage information from an SES or AES scheme to a homomorphic encryption scheme or a fully homomorphic encryption scheme by using the homomorphic encryption scheme to perform encryption on individual characters or strings of characters of usage information that is encrypted using the SES or AES. While Smith refers to “cypher texts”, this reference is to additive homomorphic encryption rather than other encryption schemes such as SES or AES. Smith has no reason to use SES or AES since additive homomorphic encryption is used to combine cypher texts together from different consumer devices. The combined encrypted cypher texts enable the encrypted ad statistics to be processed at any point in the transmission (without decryption) once a certain threshold of data is achieved. (See Smith, 12:25-49). Smith accordingly does not provide any motivation or suggestion to use a homomorphic encryption scheme to perform encryption on individual characters or strings of characters of usage information that is encrypted using the SES or AES”. 
	Examiner disagrees as Smith teaches the newly added limitation of claim 1 “...by using the second encryption scheme to perform encryption on individual characters or strings of characters of the usage information E(data) that is encrypted using the first encryption scheme, wherein the first encryption scheme includes a Symmetric Encryption System ("SES") scheme or an Advanced Encryption Standard ("AES") scheme, and the second encryption scheme includes a homomorphic encryption scheme or a fully homomorphic encryption scheme” in (Col 6 line 42-62), because as long as the additive homomorphic encryption of Smith performs encryption on an encrypted data without decrypting it is sufficient in art. Additionally, the specific encryption schemes recited in the claim do not affect the structure of the claimed system or how the functions performed by the system are carried out. Therefore the exact names of the encryption schemes are non-functional descriptive material, do not have patentable weight, and do not distinguish over the prior art. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

9.	Claims 1-5, 7 and 13-16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., (US Pat. 10037544 B1) in view of Jha et al., (US Pat. 10216551 B1).

10.	 With respect to claim 1, Smith disclose a cryptographic anonymization system comprising: an application operating on a user terminal (“client device” item 201, Fig. 2, Col 2 line 32) of a user or at a service provider (“CIMM” Fig. 2 item 202, Col 2 line 27-37), the application configured to: 
collect usage information that relates to web or service usage of the user terminal from the user terminal or from an existing user database that stores at least one of online, offline, usage, purchase, commercial, or geolocation information (Col 5 line 56- col 6 line 10, Col 7 line 45-60). 
encrypt at least some of the usage information using a first encryption scheme (Fig. 3 step 304, Col 2 line 26-37, Col 6 line 43-53, Col 7 line 61-Col 8 line 6), and 	transmit the at least some of the encrypted usage information and an identifier of the application, an identifier of the user terminal, or personal identifiers from the existing user database (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, Col 9 line 10-15, Col 13 line 48-54).
a management server (“server CPU” Col 16 line 27-49) communicatively coupled to the application via a network, the management server configured to: 
 scheme (Col 6 line 42-62), and
convert the identifier of the application, the identifier of the user terminal, or personal identifiers to a unique or dynamic identifier (“the Sign-and-Mac Approach (SIGMA), Col 10 line 3-25, Col 11 line 27-41), and 
a data processor (“secure processing environment”, Col 4 line 26-Col 5 line48, “mobile device CPU”, Col 16 line 27-49) communicatively coupled to the management server and configured to: 
With respect to “compare the second...” and “for each match...”
Smith discloses “...encrypted usage information...” (Col 2 line 29-34, Col 7 line 61-63).
Smith did not explicitly disclose:
a data processor communicatively coupled to the management server and configured to: 

for each match of at least some of the second “...” to a data label, add the unique or dynamic identifier to the matching data label, and
provide at least one of the data labels or the corresponding unique or dynamic identifiers for serving advertisements to a third party. 
However, Jha et al., discloses:
compare the second “...” to a taxonomy or other data structure of data labels, at least some of the data labels including unique or dynamic identifiers of other users (Fig. 5 step 504-506, Col 13 line 43-63),  
for each match of at least some of the second “...” to a data label (Fig. 5 step 504-506, Col 13 line 43-63), add the unique or dynamic identifier to the matching data label, (Fig. 5 step 504-506, Col 13 line 43-63, Col 16 line 63- Col 17 line 17). 
provide at least one of the data labels or the corresponding unique or dynamic identifiers (Fig. 5 step 508) for serving advertisements to a third party (Fig. 1, Col 4 line 16-28, Fig. 5 step 508, Col 13 line 43-Col 14 line 3, Fig. 6 Col 15 line 25-61).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the encrypted usage information (Col 2 line 29-34) of Smith, in view of Jha in order to have the second encrypted usage information compared to a taxonomy and adding a unique identifier to the matched data for serving advertisements (Fig. 5 step 504-506, Col 13 line 43-63, Col 15 line 25-61, Col 16 line 63- Col 17 line 17).

claim 3, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  
wherein the usage information includes information that is indicative of at least one of web browsing, purchases, navigation, geolocation, application usage, online/offline service usage, user preferences, transaction data, credit card or payment information, offline purchases, commerce information, IoT/navigation related data, electrical grid balance information, polling data, political data, medical diagnosis/recommendation, or facial recognition feedback (Col 5 line 56- col 6 line 10, Col 7 line 45-60), and 
wherein the usage information includes at least one of keys, values, metadata, labels, or tags related to a webpage, online services, offline purchases and actions, or an application (Col 5 line 56- col 6 line 10, Col 7 line 45-60). 

12.	With respect to claim 4, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  
wherein at least one of the application or the management server is configured to organize the at least some of the usage information into a data hierarchy or a functional database structure using specified section information (Col 5 line 57-Col 6 line 10, Col 16 line 27-49, Col 23 line 11-32).

13.	With respect to claim 5, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  


14.	With respect to claim 7, Smith, in view of Jha disclose all the limitations as described above. Additionally, Jha discloses: 
wherein the data processor is configured to use one or more rules or queries for comparing the second encrypted usage information to the taxonomy or other data structure of data labels, at least some of the one or more rules specifying an occurrence threshold, a value range, or a label value (Col 13 line 43-63, Col 16 line 63- Col 17 line 17).

15.	With respect to claim 13, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the management server is configured to: 
receive a second identifier of a second application, a second user terminal, or the user terminal (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, 
Col 9 line 10-15, and Col 13 line 48-54).
convert the second identifier to a second unique or dynamic identifier (“the Sign-and-Mac Approach (SIGMA), Col 10 line 3-25, Col 11 line 27-41), and


16.	With respect to claim 14, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the system further includes the DSP server, the DSP server being configured to:
 receive encrypted user information and encrypted unique or dynamic identifiers, from a data management platform (“DMP”) server (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, Col 9 line 10-15, Col 13 line 48-54).
determine, data labels among the data labels that correspond to an advertising campaign of the DSP server (Col 7 line 15-60).
Jha further discloses compare the second unique or dynamic identifier received by the SSP to the unique or dynamic identifiers of the determined data labels (Fig. 3 step 314-316, Col 10 line 3-25), and 
transmit an affirmative message to the SSP for serving an advertisement to the user terminal if the second unique or dynamic identifier matches one of the unique or dynamic identifiers of the determined data labels (Col 5 line 47-Col 6 line 3). 

17.	With respect to claim 15, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the management server is configured to: 

link the identifiers together (Col 2 line 64-Col 3 line 51) and 
build an identity graph of the same user across different terminals, applications, and/or databases (“truth table”, Col 8 line 7-37).

18.	With respect to claim 16, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses “...encrypted usage information...” and furthermore, Jha discloses: 
wherein the data processor is configured to apply one or more queries on the second “...” usage information to at least one of compare, group, classify, order, or score the second “...” usage information, at least some of the one or more queries specifying at least one of an occurrence threshold, a value range, or a label value (Fig. 5 step 504-506, Col 13 line 43-63, Col 16 line 63- Col 17 line 17).


Conclusion
19.	The prior art made of record and not relied upon:
1)	(US 2019/0013950 A1) – Becker et al., Method and System for Privacy-
Preserving Social Media Advertising.
2)	(US 2013/0061062 A1) – Makoto Saito, Data Copyright management. – (for encryption/decryption and re-encryption).

4)	(US 2019/0334708 A1) - Carpov et al., Method for secure classification using a transcryption operation - relates in general to the secure data processing field in Cloud Computing.
5)	(US 2015/0295716 A1) - Liu Dongxi, Homomorphic encryption for database querying – relates to computer implemented methods for encryption of numerical values to be stored in a database, decrypting ciphertext stored in a database, performing an aggregation and multiplication queries on a database storing ciphertext, creating a table in a database to store ciphertext, and inserting a record comprising ciphertext.

20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685